                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                               Charlotte DIVISION
                        DOCKET NO. 3:20-cv-00093-FDW-DCK


 Amy R. Bryan,                               )
                                             )
                 Plaintiff,                  )
                                             )
        vs.                                  )                     ORDER
                                             )
 Allied Interstate LLC,                      )
                                             )
                Defendant.                   )

       THIS MATTER is before the Court on Plaintiff’s Suggestion of Bankruptcy, (Doc. No.

18), and Defendant’s Suggestion of Bankruptcy. (Doc. No. 19). On September 10, 2020,

Defendant filed a voluntary petition for Chapter 11 relief under the United States Bankruptcy

Code. (Doc. No. 18, p. 1; Doc. No. 19, p. 1). Pursuant to 11 U.S.C. § 362 (2018), the Court hereby

STAYS this matter until relief from the automatic stay is granted. The parties are also ORDERED

to submit status reports to this Court every ninety (90) days.

       IT IS SO ORDERED.

                                        Signed: October 13, 2020




      Case 3:20-cv-00093-FDW-DCK Document 20 Filed 10/14/20 Page 1 of 1
